 



Exhibit 10.2
Portions of this exhibit indicated by “***” have been omitted pursuant to the
Company’s request for confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended, and the omitted material has been separately
filed with the Securities and Exchange Commission.
FIRST AMENDMENT
TO
AMENDED AND RESTATED PFP ADVERTISER
DISTRIBUTION AGREEMENT
     This First Amendment to Amended and Restated PFP Advertiser Distribution
Agreement (“Amendment”) is effective as of the 1st day of March, 2008 (the
“First Amendment Effective Date”) and entered into by and between Local.com
Corporation (f/k/a Interchange Corporation), a Delaware corporation, whose
principal offices are located at One Technology Drive, Building G, Irvine CA
92618 (“Local”), and Idearc Media Corp. (f/k/a Verizon Directories Corp.), a
Delaware corporation, with its principal place of business located at 2200 West
Airfield Drive, D/FW Airport, Texas 75261 (“Idearc”), to amend the Amended and
Restated PFP Advertiser Distribution Agreement effective as of March 1, 2007 and
entered into by and between Local and Idearc (the “Agreement”).
1. Amendments. The Agreement is hereby amended, as of the First Amendment
Effective Date, as follows:

  a.   Background Paragraph B. Paragraph B of the Background section of the
Agreement is amended to read in its entirety as follows:         Local offers
Internet users access to (1) various content and services through (a) the
Internet web site it owns, operates, hosts and maintains located at
http://www.local.com (referred to as the “Local.com Web Site”) and (b) the
Internet web site it owns, operates, hosts and maintains located at
www.premierguide.com (which Local obtained in connection with its acquisition of
the assets of PremierGuide, Inc. on or about July 2007) (the “PG Local-Owned Web
Site”), (2) co-branded and private label versions of such content and services
(corresponding to the LC Third Party Web Sites (defined below)) on Internet web
pages that are owned, operated, hosted and maintained by Local on its own
servers and systems (each group of such pages corresponding to each LC Third
Party Site, an “LC Co-Branded Site”, and every LC Co-Branded Site, collectively,
the “LC Co-Branded Sites”), and (3) various content and services through other
Internet web sites which are owned, hosted, operated and maintained by Third
Party Networked Web Site Owner(s) (defined below) (collectively, the “Local
Networked Sites” and each, a “Local Networked Site”). “LC Third Party Web Site”
means each of, and “LC Third Party Web Sites” means all of, (a) the PG Third
Party Web Sites, (b) such other web site(s) that are owned and operated by a
third party and for which Local hosts a corresponding LC Co-Branded Web Site as
of March 1, 2008, and (c) such other web site(s) that are owned and operated by
a third party and that Idearc approves (as “LC Third Party Web Site(s)” under
this Agreement) in writing after Local’s request (which approval Idearc may
grant or deny in its sole discretion) and for which Local hosts a corresponding
LC Co-Branded Web Site. “PG Third Party

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      Web Site” means each of, and “PG Third Party Web Sites” means all of, the
web sites that are owned and operated by a third party and regarding which Local
obtained the right to provide local search and directory services in connection
with its acquisition of the assets of PremierGuide, Inc. on or about July 2007,
and for which Local hosts a corresponding LC Co-Branded Site. “LC Web Site”
means each of, and “LC Web Sites” means all of, the LC Co-Branded Sites and the
PG Local-Owned Web Site. “Local Web Site” means each of, and “Local Web Sites”
means all of, the Local.com Web Site and the LC Web Sites. The “Local Network”
means the Local Web Sites, the LC Third Party Web Sites and the Local Networked
Sites, collectively.     b.   Background Paragraph C. Paragraph C of the
Background section of the Agreement is amended to read in its entirety as
follows:         Local desires to (a) host search forms (on which users may
enter search criteria) and submission buttons and submission links (through
which a search is submitted to Local for information about local businesses) on
the Local.com Web Site, the PG Local-Owned Web Site and the LC Co-Branded Sites
(each such search form, submission button or submission link, a “Local Hosted
Search Form” and, collectively, the “Local Hosted Search Forms”), (b) allow the
owner of each LC Third Party Web Site, for which Local hosts a corresponding LC
Co-Branded Site, to host search forms and submission buttons and submission
links on such LC Third Party Web Site (each such search form, submission button
or submission link, an “LC TP Search Form” and, collectively, the “LC TP Search
Forms”) and to receive search criteria submitted by the end user through such LC
TP Search Forms, and (c) send such search criteria submitted by users through
such Local Search Forms (defined below) from the Local Server(s) (defined
below), to the server(s) that host the Superpages.com Web Site (the
“Superpages.com Server(s)”), and Idearc desires to send, in eXtensible Markup
Language format (“XML format”), Search Results (as defined below) from the
database(s) that serves the Superpages.com Service (the “Superpages.com Business
Database”) to the Local Server(s), for display (1) on the search results page(s)
on the section of the Local.com Web Site, PG Local-Owned Web Site or LC
Co-Branded Site on which the Local SF Search (defined below) originated (in the
case of Local SF Searches submitted through a Local Hosted Search Form) or for
display on search results page(s) of the LC Co-Branded Site corresponding to the
LC Third Party Web Site on which the Local SF Search originated (in the case of
Local SF Searches submitted through an LC TP Search Form) (such search results
page(s) on the Local Web Sites may hereinafter be referred to as the “Local SF
Results Page(s)”) and (2) at Local’s option, on Local Business Detail Pages
(defined below) and Additional Local Pages (defined below), subject to the terms
and conditions set forth in this Agreement. “Local Search Form” means each of,
and “Local Search Forms” means all of, the Local Hosted Search Forms and the LC
TP Search Forms.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



  c.   Background Paragraph E. Paragraph E of the Background section of the
Agreement is amended to read in its entirety as follows:         Local has
implemented search engine marketing strategies (including, without limitation,
search engine optimization strategies) with respect to the Local.com Web Site,
and Local desires to send Search Criteria (defined below) submitted by users of
Search Engines (defined below) from the Local Server(s), to the Superpages.com
Server(s), and Idearc desires to send, in XML format, Search Results, from the
Superpages.com Business Database to the Local Server(s), for display (1) on the
search results page(s) on the Local.com Web Site (such search results pages, the
“Local SEM Results Page(s)”), accessible via a link on the Search Engine on
which the Search Criteria was submitted, and (2) at Local’s option, on Local
Business Detail Pages (defined below) and Additional Local Pages (defined
below), subject to the terms and conditions set forth in this Agreement.     d.
  Local Web Site(s); Local.com Web Site. The Agreement is amended to (i) change
the reference to “Local Web Site” in Section 10(c) to “Local Web Sites”,
(ii) change the references to “Local Web Site” in Section 3(a) and
Section 3(b)(ii) to “Local.com Web Site”, and (iii) change the references to
“the Local Web Site” in Sections 1(q), 1(r), and 1(gg) to “a Local Web Site”.  
  e.   Definitions.

  i.   Local Qualified Click. Section 1(l) is amended to read in its entirety as
follows:         “Local Qualified Click(s)” means (i) with regard to a PPC Ad,
an end-user action consisting of clicking on an active link of a PPC Ad
(1) displayed on a Local Results Page in accordance with the terms and
conditions of this Agreement or (2) displayed on a Local Business Detail Page in
accordance with the terms and conditions of this Agreement or (3) displayed on
an Additional Local Page in accordance with the terms and conditions of this
Agreement, and (ii) with respect to a PfC Ad, an end-user action consisting of
clicking on an active link or button associated with a telephone number
contained in a PfC Ad (1) displayed on a Local Results Page in accordance with
the terms and conditions of this Agreement or (2) displayed on a Local Business
Detail Page in accordance with the terms and conditions of this Agreement or
(3) displayed on an Additional Local Page in accordance with the terms and
conditions of this Agreement, but excluding Invalid Clicks.     ii.   Local SEM
Search. Section 1(o) is amended to read in its entirety as follows:

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      “Local SEM Search(es)” means the process whereby Local sends Search
Criteria (some of which is submitted by users of a Search Engine) from the Local
Server(s) to the Superpages.com Server(s), and Idearc sends, in XML format,
Search Results related to such Search Criteria to the Local Server(s), and Local
displays such Search Results on the Local SEM Results Pages accessible via a
link on the Search Engine on which the Search Criteria was submitted (and, at
Local’s option, on Local Business Detail Pages or Additional Local Pages), in
accordance with this Agreement.     iii.   Local SF Search. Section 1(p) is
amended to read in its entirety as follows:         “Local SF Search” means the
process whereby Local sends Search Criteria (some of which is submitted by a
user through a Local Search Form) from the Local Server(s) to the Superpages.com
server(s), and Idearc sends, in XML format, Search Results relating to such
Search Criteria to the Local Server(s), and Local displays such Search Results
on Local SF Results Pages (and, at Local’s option, on Local Business Detail
Pages or Additional Local Pages) in accordance with this Agreement (excluding
any search conducted through the use of search form(s) into which the Search
Form(s) may be incorporated, but which does not involve Idearc).     iv.  
Qualified Click. Section 1(aa) is amended to read in its entirety as follows:  
      “Qualified Click(s)” means (i) with regard to a PPC Ad, an end-user action
consisting of clicking on an active link of a PPC Ad (1) displayed on a Results
Page in accordance with the terms and conditions of this Agreement or
(2) displayed on a Local Business Detail Page in accordance with the terms and
conditions of this Agreement or (3) displayed on an Additional Local Page in
accordance with the terms and conditions of this Agreement, and (ii) with
respect to a PfC Ad, an end-user action consisting of clicking on an active link
or button associated with a telephone number contained in a PfC Ad (1) displayed
on a Results Page in accordance with the terms and conditions of this Agreement
or (2) displayed on a Local Business Detail Page in accordance with the terms
and conditions of this Agreement or (3) displayed on an Additional Local Page in
accordance with the terms and conditions of this Agreement, but excluding
Invalid Clicks.     v.   Search Criteria. Section 1(ff)(ii) is amended to delete
the words “to Idearc”.     vi.   Search Page. Section 1(kk) is amended to read
in its entirety as follows:

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      “Search Page” shall mean each of, and “Search Pages” shall mean all of,
the Local Search Pages, LC TP Search Pages (defined below), and Network Search
Pages.     vii.   Additional Definitions. Section 1 is amended to add the
following definitions, as subsections (rr), (ss), (tt) and (uu) respectively:  
      “Additional Local Page(s)” means page(s) of a Local Web Site that Idearc
approves (as “Additional Local Page(s)” under this Agreement) in writing after
Local’s written request (which approval Idearc may grant or deny in its sole
discretion). Notwithstanding anything to the contrary, an “Additional Local
Page” is not a “Local Results Page” or a “Local SF Results Page” or a “Local SEM
Results Page” or a “Results Page” for purposes of this Agreement.         “Local
Business Detail Page” means each of, and “Local Business Detail Pages” means all
of, the pages hosted by Local on a Local Web Site, which include detailed
information about a business. Notwithstanding anything to the contrary, a “Local
Business Detail Page” is not a “Local Results Page” or a “Local SF Results Page”
or a “Local SEM Results Page” or a “Results Page” for purposes of this
Agreement.         “Local Query” means a Query in which the Search Criteria
elements that are submitted by users are submitted through a Local Search Form
or a Search Engine.         “LC TP Web Site Owner(s)” means third party(ies)
that own, operate, host or maintain one or more LC Third Party Web Sites.      
  “LC TP Server(s)” means the server(s) that host LC Third Party Web Site(s).

  f.   Term; Renewal. Section 2, first sentence, is amended to read in its
entirety as follows:         Unless sooner terminated in accordance with the
terms of this Agreement, this Agreement will commence on the Amended Effective
Date and will continue for a period of one (1) year following March 1, 2008 (the
“First Amendment Initial Term”), after which it will automatically renew and
extend on a month to month basis until terminated in accordance with this
Agreement (collectively, the “Term”). Either party may terminate this Agreement
after it converts to a month to month term for any reason or no reason upon ***
days prior written notice to the other party.     g.   Search Forms.
Section 3(b), third sentence is amended as follows:

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



From:
In no event shall Local allow any third party hosting a Network Search Form (or
any other third party) to transmit Search Criteria directly to Idearc.
To:
In no event shall Local allow any third party hosting a Network Search Form or
an LC TP Search Form (or any other third party) to transmit Search Criteria
directly to Idearc.

  h.   Search Pages. Section 3(c) is amended to read in its entirety as follows:
        Local shall, at all times during the Term of this Agreement, (i) host
the Local Search Pages on its own servers and systems, (ii) ensure that all
Network Search Pages are hosted, operated and maintained by the Third Party
Networked Web Site Owner which owns the Related Web Site which includes such
Network Search Page, (iii) ensure that each page of each LC Third Party Web Site
that contains an LC TP Search Form (each, a “LC TP Search Page” and,
collectively, the “LC TP Search Pages”) is hosted, operated and maintained by
the third party which owns such LC Third Party Web Site, and (iv) use its best
efforts to make the Search Forms and the related functionality accessible to end
users of the Local Network as contemplated in this Agreement.     i.   Local’s
Obligations. Section 3(f)(i) is amended to read in its entirety as follows:

     i. Receive Search Results sent from the Superpages.com Server(s) to the
Local Server(s) in response to each Query, and shall:
          1. with respect to each Local Query initiated through a Search Form on
the Local.com Web Site or through a Search Engine, (a) display (to the end user
who initiated such Local Query) the PFP Ads contained within Search Results
resulting from such Local Query on each applicable resulting Local Results Page
of the Local.com Web Site, in accordance with the rules set forth on Exhibit H-1
to this Agreement (the “Local.com Results Page Display Rules”), without altering
the content of the PFP Ads, and (b) at Local’s option, display (to the end user
who initiated such Local Query) one or more PFP Ads contained within Search
Results resulting from such Local Query on any Local Business Detail Page(s) and
any Additional Local Page(s) on the Local.com Web Site (only in such
position(s), if any, as Idearc may approve in writing and in advance, in its
sole discretion from time to time during the Term of this Agreement), without
altering the content of the PFP Ads and in the order, format and manner provided
by Idearc (i.e., with respect to the order of placement on each Local Business
Detail Page and each Additional Local Page, if Local displays *** PFP Ads on
such page, even if the PFP Ads are displayed along with search results from
sources other than the PFP Service, Local shall ensure that the *** PFP Ad on
such page is the *** PFP Ad provided by Idearc in response to the Local Query
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



relevant to such page (although not necessarily the *** advertisement appearing
on such page) and that the *** PFP Ad (if any) on such page is the *** PFP Ad
provided by Idearc in response to the Local Query relevant to such page
(although not necessarily the *** advertisement appearing on such page), etc.)
or as otherwise reasonably requested by Idearc. Notwithstanding anything to the
contrary, in no event shall Local display any PFP Ad (generated in response to a
Local Query initiated through a Search Form on the Local.com Web Site or through
a Search Engine) at any position on any Local Business Detail Page or any
Additional Local Page without the prior written approval of Idearc. Local shall
ensure that *** featured advertising box (labeled “Featured Sponsors” or labeled
with similar text) appears on each Local Results Page on the Local.com Web Site
resulting from a Local Query, above the fold, and before any other featured
advertising space (the “*** Featured Advertising Box”), which will initially
appear as set forth in Exhibit F (Mock-Up of Results Page on Local.com Web
Site). Except as expressly set forth in the Local.com Results Page Display
Rules, Local reserves the right, at its sole discretion, to determine the look,
feel, style, format, navigation and all usability and visual design elements of
the Local.com Web Site, including but not limited to all content and adverting
positions but expressly excluding each and every PFP Ad. Notwithstanding
anything in this Agreement to the contrary, Local will not be obligated to
display the *** Featured Advertising Box, in whole or in part, on Local SEM
Results Pages displayed in response to a Local Query initiated through a Search
Engine of a Search Engine Partner (defined below) when prohibited by Local’s
advertising agreement with Yahoo (existing as of the First Amendment Effective
Date) and associated display rules with MSN, Google, Yahoo and ASK (each, a
“Search Engine Partner” and collectively “Search Engine Partners”) which may
change from time to time at the sole discretion of the Search Engine Partners.
          2. with respect to each Local Query initiated through a Local Hosted
Search Form on the PG Local-Owned Web Site or through a Local Hosted Search Form
on an LC Co-Branded Site or through an LC TP Search Form, (a) at Local’s option,
display (to the end user who initiated such Local Query) PFP Ad(s) (contained
within Search Results provided by Idearc as a result of such Local Query) on the
Local Results Pages of the particular Local Web Site from which such Local Query
was initiated (or, to the extent such Local Query producing such PFP Ads was
initiated on an LC Third Party Web Site, on the Local Results Pages of the LC
Co-Branded Web Site corresponding to such LC Third Party Web Site), in
accordance with the rules set forth on Exhibit H-2 to this Agreement (the “LC
Web Sites – Results Page Display Rules”), without altering the content of the
PFP Ads, and (b) at Local’s option, display (to the end user who initiated such
Local Query) *** PFP Ads contained within Search Results resulting from such
Local Query on any Local Business Detail Page(s) and any Additional Local
Page(s) on the particular Local Web Site from which such Local Query was
initiated (or, to the extent such Local Query producing such PFP Ads was
initiated on an LC Third Party Web Site, on the LC Co-Branded Web Site
corresponding to such LC Third Party Web Site) (only in such
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



position(s), if any, as Idearc may approve in writing and in advance, in its
sole discretion from time to time during the Term of this Agreement), without
altering the content of the PFP Ads and in the order, format and manner provided
by Idearc (i.e., with respect to the order of placement on each Local Business
Detail Page and each Additional Local Page, if Local displays *** PFP Ads on
such page, even if the PFP Ads are displayed along with search results from
sources other than the PFP Service, Local shall ensure that the *** PFP Ad on
such page is the *** PFP Ad provided by Idearc in response to the Local Query
relevant to such page (although not necessarily the *** advertisement appearing
on such page) and that the *** PFP Ad (if any) on such page is the *** PFP Ad
provided by Idearc in response to the Local Query relevant to such page
(although not necessarily the *** advertisement appearing on such page), etc.)
or as otherwise reasonably requested by Idearc. Notwithstanding anything to the
contrary, in no event shall Local display any PFP Ad (generated in response to a
Local Query initiated through a Local Hosted Search Form on the PG Local-Owned
Web Site or through a Local Hosted Search Form on an LC Co-Branded Site or
through an LC TP Search Form) at any position on any Local Business Detail Page
or any Additional Local Page without the prior written approval of Idearc.
Except as expressly set forth in the LC Web Sites – Results Page Display Rules,
Local reserves the right, at its sole discretion, to determine the look, feel,
style, format, navigation and all usability and visual design elements of the LC
Web Sites, including but not limited to all content and adverting positions but
expressly excluding each and every PFP Ad.
          3. with respect to Search Results resulting from a Network Search,
transmit all such Search Results directly to the appropriate Third Party
Networked Server hosting the Network Search Page from which the Network Search
originated, and ensure that the Third Party Networked Web Site Owner operating
such Third Party Networked Server displays all such Search Results on the
resulting Network Results Pages on the Local Networked Site on which the Network
Search originated, without alteration to the content and in the order, format
and manner provided by Idearc (i.e., even if the Search Results are displayed
along with search results from sources other than the PFP Service, the *** PFP
Ad on a Network Results Page(s) shall be the *** PFP Ad provided by Idearc in
response to the Network Search generating such Network Results Page(s) (although
not necessarily the *** advertisement appearing on such Network Results
Page(s)).

  j.   Local’s Obligations. Section 3(f) is amended to add a new subsections
(vii), (viii) and (ix), to read in their entirety as follows:        
(vii) Host, operate and maintain an LC Co-Branded Site (on Internet web pages
that are owned, operated, hosted and maintained by Local on its own servers and
systems) corresponding to (1) each web site that is owned and operated by a
third party and regarding which Local obtained the right to provide local search
and directory services in connection with its acquisition of the assets of
PremierGuide,

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      Inc. on or about July 2007, and (2) each web site that Idearc approves in
writing as an LC Third Party Web Site;         (viii) (1) Host, operate and
maintain each Local Business Detail Page and each Additional Local Page on its
own servers and systems, and (2) not add any link, content, feature or
functionality to (or in association with) any PFP Ad without Idearc’s prior
written consent, notwithstanding anything to the contrary; and     k.   Local’s
Obligations. Sections 3(f)(ii), 3(f)(iv) and 3(f)(v) are amended to add “and
Local Business Detail Pages and Additional Local Pages” after each reference to
“Results Pages”, Section 3(f)(iii) is amended to add “the” before the reference
to “Search”, and Section 3(f)(vi) is amended to add “and links” after the
reference to “Searches”.     l.   License Grants; Covenants — Idearc.
Section 4(a), subsection (iii), is amended as follows:

From:
display the Search Results resulting from a Local Search within the resulting
Local Results Pages on the Local Web Site
To:
display the Search Results resulting from a Local Search initiated through a
Local Hosted Search Form within the Local Results Pages (and Local Business
Detail Pages and Additional Local Pages) on the Local Web Site on which the
Local Search originated (to the end user who initiated such Local Search),
display the Search Results resulting from a Local Search initiated through an LC
TP Search Form within the Local Results Pages (and Local Business Detail Pages
and Additional Local Pages) on the LC Co-Branded Site corresponding to the LC
Third Party Web Site on which the Local Search was originated (to the end user
who initiated such Local Search), and display the Search Results resulting from
a Local Search initiated through a Search Engine within the Local Results Pages
(and Local Business Detail Pages and Additional Local Pages) of the Local.com
Web Site to the end user who initiated such Local Search

  m.   License Grants; Covenants — Local.

  i.   Section 4(b)(ii) is amended to read in its entirety as follows:        
it will ensure that the Third Party Networked Servers are owned and operated by
the Third Party Networked Web Site Owner which owns the Local Networked Site
served by such Third Party Networked Server, and it will ensure that the LC TP
Servers are owned an operated by the LC TP Web Site Owner which owns the LC
Third Party Web Site served by such LC TP Server

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



  ii.   Section 4(b)(xi) is amended to read in its entirety as follows:        
it will not (and will ensure that each Third Party Networked Web Site Owner and
each LC TP Web Site Owner does not) use, or allow the use of, any hyperlink to
the Superpages.com Web Site or other device to “datamine” the Superpages.com
Business Database in any way     iii.   Section 4(b)(xii) is amended to read in
its entirety as follows:         it will ensure that no Third Party Networked
Web Site Owner and no Search Engine Owner and no LC TP Web Site Owner sends
Search Criteria submitted through a Search Form directly to any Superpages.com
Server     iv.   Section 4(b)(xiv) is amended to read in its entirety as
follows:         it will ensure that no Search Engine Owner and no LC TP Web
Site Owner engages in any activity with respect to the PFP Service (including,
without limitation, Search Results related thereto) except as expressly
contemplated herein,     v.   Section 4(b) is amended to add the following:    
    and (xv) it will not transfer, transmit, distribute, provide or otherwise
make available all or any portion of any Search Results to any LC TP Web Site
Owner or any LC TP Server, and (xvi) it will ensure that each LC TP Web Site
Owner does not edit, modify or create any derivative works of all or any part of
the SuperPages.com Service without Idearc’s express prior written consent.

  n.   Traffic Credits. Section 5(b) is amended to read in its entirety as
follows:         Local acknowledges and agrees that, notwithstanding anything to
the contrary, the Parties intend for Idearc to receive all web site traffic
credit for all pages of the Local.com Web Site as measured by ComScore/Media
Metrix, including, without limitation, *** The technical implementation of the
method for assigning traffic credit as set forth above will be performed by
Local in its sole discretion. In addition, Local shall make reasonable efforts
to ensure that Idearc receives all web site traffic credit for all pages of the
Local.com Web Site as measured by Neilson, including, without limitation, ***  
  o.   Compensation — Revenue Share). Section 6(a)(i) is amended to read in its
entirety as follows:

  i.   Local Web Sites.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



          1. Amount. With respect to each calendar month of this Agreement
(beginning with March 2008), Idearc will pay Local the Local PFP Revenue Share
for such calendar month, in accordance with the provisions of
Section 6(a)(i)(2), below. The “Local PFP Revenue Share” for a calendar month is
determined as follows: (i) if Total Revenue (as defined in this subsection)
relating to such calendar month is of a total amount that is less than or equal
to ***, the Local PFP Revenue Share for such calendar month is *** of the Local
Revenue relating to such calendar month (ii) if Total Revenue (as defined in
this subsection) relating to such calendar month is of a total amount that is
greater than or equal to *** and less than or equal to ***, the Local PFP
Revenue Share for such calendar month is *** of the Local Revenue related to
such calendar month and (iii) if Total Revenue (as defined in this subsection)
relating to such calendar month is of a total amount that is greater than or
equal to ***, the Local PFP Revenue Share for such calendar month is *** of the
Local Revenue relating to such calendar month. For purposes of this Agreement,
(a) “Total Revenue”, with respect to each calendar month, means *** of (i) all
fees billed by Idearc to its Bid Program advertisers for Qualified Clicks
(occurring during such calendar month) on PPC Ads and (ii) the PPC Equivalent
Bid Amount for each Qualified Click (occurring during such calendar month) on a
PfC Ad, to the express exclusion of any “minimum monthly fees” or other fees due
to Idearc from its advertisers that are not applied towards PPC or PfC fees for
Qualified Clicks, and (b) “Local Revenue”, with respect to each calendar month,
means *** of (i) all fees billed by Idearc to its Bid Program advertisers for
Local Qualified Clicks (occurring during such calendar month) on PPC Ads and
(ii) the PPC Equivalent Bid Amount for each Local Qualified Click (occurring
during such calendar month) on a PfC Ad, to the express exclusion of any
“minimum monthly fees” or other fees due to Idearc from its advertisers that are
not applied towards PPC or PfC fees for Local Qualified Clicks. For example, if
Total Revenue relating to April 2008 is of a total amount of ***, and Local
Revenue for April 2008 is of a total amount of ***, Idearc will pay Local ***,
in accordance with the provisions of Section 6(a)(i)(2), below).
          2. Time and Manner of Payment. Commencing on March 1, 2008 and
continuing throughout the remaining Term of this Agreement, Idearc will pay
Local the Local PFP Revenue Share, with respect to each calendar month of the
Term of this Agreement (beginning with March 2008), within *** days of the
expiration of such calendar month.

  p.   Compensation — Revenue Share). Section 6(a)(ii) is amended to read in its
entirety as follows:

  ii.   Network Results Pages.

          1. Amount. With respect to each calendar month of this Agreement
(beginning with March 1, 2008), Idearc will pay Local the Network PFP Revenue
Share for such calendar month, in accordance with the provisions of Section
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



6(a)(ii)(2), below. The “Network PFP Revenue Share” for a calendar month is
determined as follows: (i) if Total Revenue relating to such calendar month is
of a total amount that is less than or equal to ***, the Network PFP Revenue
Share for such calendar month is *** of the Network Revenue relating to such
calendar month and (ii) if Total Revenue relating to such calendar month is of a
total amount that is greater than or equal to ***, the Network PFP Revenue Share
for such calendar month is *** of the Network Revenue relating to such calendar
month. For purposes of this Agreement, “Network Revenue”, with respect to each
calendar month, means *** of (i) all fees billed by Idearc to its Bid Program
advertisers for Network Qualified Clicks (occurring during such calendar month)
on PPC Ads displayed on a Network Results Page in accordance with the terms and
conditions of this Agreement and (ii) the PPC Equivalent Bid Amount for each
Network Qualified Click (occurring during such calendar month) on a PfC Ad
displayed on a Network Results Page in accordance with the terms and conditions
of this Agreement, to the express exclusion of any “minimum monthly fees” or
other fees due to Idearc from its advertisers that are not applied towards PPC
or PfC fees for Network Qualified Clicks. For example, if Total Revenue relating
to April 2008 is of a total amount of *** and Network Revenue relating to
April 2008 is of a total amount of ***, Idearc will pay Local ***, in accordance
with the provisions of Section 6(a)(ii)(2), below).
2. Time and Manner of Payment. Commencing on March 1, 2008 and continuing
throughout the remaining Term of this Agreement, Idearc will pay Local the
Network PFP Revenue Share, with respect to each calendar month of the Term of
this Agreement (beginning with March 2008), within *** days of the expiration of
such calendar month.

  q.   Compensation – Revenue Share — Miscellaneous. Section 6(a)(iii) is
amended to add the following, as the first sentence thereof:         The Parties
acknowledge and agree that the reference to *** in the definitions of Total
Revenue, Local Revenue and Network Revenue in this Agreement represents *** (the
“Monthly Adjustment”). The Monthly Adjustment includes ***.     r.  
Compensation – Revenue Share — Invalid Clicks. Section 6(a)(iv) is amended to
read in its entirety as follows:         Notwithstanding anything to the
contrary, Idearc will have no payment obligation whatsoever hereunder with
respect to any Invalid Clicks. Notwithstanding anything to the contrary, Local
shall (and, with respect to Local Networked Sites and LC Third Party Web Sites,
shall ensure that the appropriate Third Party Networked Web Site Owner and LC TP
Web Site Owner, respectively) (a) make(s) commercially reasonable efforts to
prevent “bots”, “spiders” or other automated processes or mechanisms from
executing clicks on Pay For Performance Advertisement(s) on the Local Network
and from executing queries

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      from the Local Network (and from executing queries from a Search Engine),
and (b) promptly block(s) the IP addresses of any sites or servers which Idearc
may request that Local block from time to time in writing. Local shall notify
Idearc as soon as reasonably practical if a bot, spider, other similar process,
mechanism, network or user cannot be stopped from clicking on Pay For
Performance Advertisements on a Local Web Site or a Local Networked Site or from
executing queries on a Local Web Site or a Local Networked Site or an LC Third
Party Web Site (or from executing queries from a Search Engine), and shall not
object if Idearc blocks such IP addresses at its own initiative and expense on
the Superpages Web Site (which Idearc will have the right to do, notwithstanding
anything to the contrary). Local shall ensure that each Third Party Networked
Web Site Owner notifies Local of the IP addresses of any entities that that
appear to be using “bots”, “spiders” or other similar mechanisms used to execute
clicks. Local shall, throughout the Term of the Agreement, dynamically provide
to Idearc the unique user IP addresses in the manner specified by Idearc on a
per click basis.     s.   Compensation — Monthly Local Query Fee. The Agreement
is amended to delete Section 6(b) in its entirety.     t.   Compensation –
Implementation and Set-Up Fee. Section 6(c) is amended to add the following
sentence after the existing sentence:         In consideration for the effort to
engineer, implement and provide these services, Idearc agrees to pay a
non-refundable engineering, implementation and set-up fee of ***, which will be
due on ***.     u.   Exclusivity. Section 9 is amended to read in its entirety
as follows:         a. Idearc will be the exclusive provider for each Primary
Exclusive PFP Ad Position (defined in Exhibit H-1), and Local shall not display
any advertisement or content within any Primary Exclusive PFP Ad Position other
than a PFP Ad (displayed in accordance with this Agreement). Notwithstanding the
foregoing, if Local does not receive relevant Search Results from Idearc for any
Local.com Query in *** seconds or less from the time of Local’s submission of
the Search Criteria for such Local Query (a “Timed-Out Local.com Query”), Local
may display Local Ads and advertisements or content from a third-party for such
Timed-Out Local.com Query in the Primary Exclusive PFP Ad Position, as Local’s
sole and exclusive remedy. For purposes of this Agreement, a “Local.com Query”
means a Query in which the Search Criteria elements that are submitted by users
are submitted through a Local Search Form on the Local.com Web Site or a Search
Engine regarding which Local has implemented one or more search engine marketing
strategies to drive traffic to the Local.com Web Site. Local shall monitor the
percentage of Local.com Queries that are Timed-Out Local.com Queries, and to the
extent that greater than *** of all Local.com Queries in a calendar month are
Timed-Out Local.com Queries, Local

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      shall notify Idearc (in a mutually agreed upon manner) and each Party
shall use commercially reasonable efforts to reduce the number of Timed-Out
Local.com Queries in the following calendar months to a number which is less
than or equal to *** of all Queries.         b. In addition, Idearc will be the
exclusive provider for each Exclusive PFP Backfill Position (defined in
Exhibit H-1), and Local shall not display any advertisement or content within
any Exclusive PFP Backfill Position other than a PFP Ad (displayed in accordance
with this Agreement).         c. Except as expressly provided in this Agreement,
this Agreement is non-exclusive. As such, (a) Local reserves the right to
display Pay For Performance Advertisements on a non-exclusive basis with respect
to Local advertisers and advertisers of third parties, except as expressly
provided in this Agreement, and (b) Idearc reserves the right to provide the PFP
Service, in whole or in part, to third parties.     v.   Termination for
Convenience. Section 11(b) is amended to replace “Amended Initial Term” with
“First Amendment Initial Term”.     w.   Indemnification – Idearc.
Section 14(b), first and second sentences, are amended to add “or LC TP Web Site
Owner” immediately before the end of each such sentence.     x.  
Indemnification – Local. Section 14(c) is amended to read in its entirety as
follows:         Local shall further indemnify, defend and hold Idearc harmless
from and against any and all Damages suffered or incurred by Idearc in
connection with any Proceeding against Idearc arising from (i) any content on,
or the operation of, any Local.com Web Site or any Local Networked Site (except
as to the content of any Search Results provided by Idearc hereunder to the
extent that such Search Results were displayed as required by this Agreement
without modification by Local or a Third Party Networked Web Site Owner or any
Search Engine Owner), which violates any applicable local, state or federal
licensing requirement or any applicable law (including without limitation, laws
prohibiting false, fraudulent, deceptive or misleading advertising and laws
prohibiting defamation, obscenity, indecency and pornography), (ii) any LC Web
Site or any LC Third Party Web Site or any Local Business Detail Page or any
Additional Local Page (except as to the content of any Search Results provided
by Idearc hereunder to the extent that such Search Results were displayed as
required by this Agreement without modification by Local or any LC TP Web Site
Owner or any Search Engine Owner), including, without limitation, the operation
thereof and any content thereon which violates any applicable local, state or
federal licensing requirement or any applicable law (including without
limitation, laws prohibiting false, fraudulent, deceptive or misleading
advertising and laws prohibiting defamation,

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



  obscenity, indecency and pornography), (iii) the negligence, gross negligence,
willful misconduct or any action or failure to act of any Third Party Networked
Web Site Owner or Search Engine Owner or any LC TP Web Site Owner, (iv) any
infringement by any Third Party Networked Web Site Owner or Search Engine Owner
or any LC TP Web Site Owner upon any third party’s intellectual property rights,
privacy rights, or other third party rights, or (v) the domain name of any LC
Co-Branded Site or any other site in the Local Network. Without limiting the
generality of the foregoing provisions of Section 14, Local shall and does
hereby agree to further indemnify, defend and hold Idearc harmless from and
against any and all Damages suffered or incurred by Idearc in connection with
any Proceeding against Idearc arising from or relating to any feature, mechanism
or functionality in connection with which any Search Results are requested or
used that violates or infringes upon any patent or other intellectual property
right of any third party.   y.   Limitation of Liability; Disclaimers. Section
15(a) is amended to replace the reference to “Amendment Effective Date” with
“Amended Effective Date”. Sections 15(b)(ii), 15(b)(iv) and 15(b)(v) are amended
to add “or LC TP Web Site Owner” immediately after each reference to “Search
Engine Owner”.   z.   Exhibit A (Form of Monthly Usage Reports by Local).
Exhibit A is amended to read in its entirety as set forth in Schedule 1,
attached hereto and incorporated herein.   aa.   Exhibit B (Form of Monthly
Usage Reports by Idearc). Exhibit B is amended to read in its entirety as set
forth in Schedule 2, attached hereto and incorporated herein.   bb.   Exhibit E
(Guidelines for Advertising). Exhibit E is amended to (a) add “and each LC TP
Web Site Owner” immediately after the reference to “Third Party Networked Web
Site Owner”, and (b) replace “on the Search Pages or Results Pages” (in the
introductory language) with “on any Search Page, Results Page, Business Profile
Page or Additional Page and”.   cc.   Exhibit F. Exhibit F is amended to read in
its entirety as set forth in Schedule 3, attached hereto and incorporated
herein.   dd.   Exhibit G (Minimum Monthly Local Query Goals). The Agreement is
amended to delete Exhibit G in its entirety.   ee.   Exhibit H (Display Rules).
Exhibit H is amended to read in its entirety as set forth in Schedules 4 and 5,
attached hereto and incorporated herein.

2. Miscellaneous. The undersigned, by their execution of this Amendment,
represent that they are duly authorized to enter into this Amendment on behalf
of Idearc and Local, respectively. This Amendment may be executed in one or more
counterparts, any of which need
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



not contain the signatures of both parties, but all signed counterparts taken
together will constitute one and the same agreement. A facsimile signature will
be deemed as valid as an original signature. All terms and conditions of the
Agreement not expressly modified by this Amendment will remain in full force and
effect. In the case of a conflict between this Amendment and the Agreement, this
Amendment will govern and prevail. All Section headings, titles and subtitles
are in this Amendment for convenience of reference only, and are to be ignored
in any constructions of this Amendment’s provisions.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Amendment on the date(s)
written below, but effective as of the First Amendment Effective Date.

                          LOCAL.COM CORPORATION       IDEARC MEDIA CORP.
 
                       
By:
      /s/ Douglas S. Norman        By:       /s/ Scott Laver                   
 
                        Printed Name:   Douglas S. Norman       Printed Name:  
Scott Laver
 
                       
 
                       
Title:
      CFO       Title:       President                  
 
                       
Date:
      3/7/08       Date:       3/7/08                  

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



Schedule 1
Exhibit A
Form of Monthly Usage Reports by Local
The Time Out report generated by Local for each calendar month will show the
number of Local.com Queries Local transmits to Idearc during such calendar month
as well as the number of Timed-Out Local.com Queries in such calendar month. A
percentage calculation will also be performed to show the % of Local.com Queries
that are Timed-Out Local.com Queries. For each calendar month, the Time Out
Report will be in the following format:

          Time Out Report   #  
# of Local.com Queries sent to Idearc
       
# of Timed-Out Local.com Queries
       
% of Local.com Queries that are Timed-Out Local.com Queries
       

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



Schedule 2
Exhibit B
Form of Monthly Usage Reports by Idearc

          Local PFP Revenue Share   Month/Year                            Month
 
Total Local Queries
       
Local Searches
       
Coverage
       
CTR
       
Local Qualified Clicks
       
Local Revenue
       

Local PFP Revenue Share=

          Network PFP Revenue Share   Month/Year                       
Network Qualified Clicks
       

Network PFP Revenue Share=
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



Schedule 3
Exhibit F
Mock-Up of Results Page on Local.com Web Site
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



(IMAGE) [a38976a3897601.gif]
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



Schedule 4
Exhibit H-1
Local.com Results Page Display Rules
For purposes of this Agreement, “Local Ads” means advertisements sold by Local’s
sales force (or the third party call center sales agent acting on behalf of
Local).
With respect to each Local Query initiated through a Search Form on the
Local.com Web Site or through a Search Engine, Local shall display the PFP Ads
contained within Search Results resulting from such Local Query on each
applicable resulting Local Results Page of the Local.com Web Site, in accordance
with the following rules:

1.   Local shall ensure that *** featured advertising box (labeled “Featured
Sponsors” or labeled with similar text) appears on each Local Results Page on
the Local.com Web Site resulting from such Local Query, above the fold, and
before any other featured advertising space (i.e., the “***t Featured
Advertising Box” defined above), which will initially appear as set forth in
Exhibit F (Mock-Up of Results Page on Local.com Web Site). Local shall ensure
that the *** Featured Advertising Box contains a minimum of *** advertising
positions.

2.   Local shall display *** PFP Ad (contained within Search Results provided by
Idearc as a result of such Local Query) in the *** advertising position in the
*** Featured Advertising Box of each Local Results Page of the Local.com Web
Site resulting from such Local Query (unless there are no PFP Ads contained
within Search Results provided by Idearc as a result of such Local Query, in
which event Local may display Local Ads and advertisements or content from a
third party in such First Featured Advertising Box) (the advertising position in
which Local is obligated to display a PFP Ad in accordance with the provisions
of this Section 2 of this Exhibit H-1, the “Primary Exclusive PFP Ad Position”).
For the avoidance of doubt, if there are less than *** advertising positions in
the *** Featured Advertising Box of the Local Results Pages of the Local.com Web
Site resulting from such Local Query, Local shall nevertheless display *** PFP
Ad in such *** Featured Advertising Box on each such Local Results Page (unless
there are *** PFP Ads contained within Search Results provided by Idearc as a
result of such Local Query, in which event Local may display Local Ads and
advertisements or content from a third party in such *** Featured Advertising
Box on each such Local Results Page).

3.   In addition, if there are not enough Local Ads appropriate to the ***
Featured Advertising Box on Local Results Pages of the Local.com Web Site
resulting from such Local Query to fill the number of advertising positions
remaining in the *** Featured Advertising Box on such Local Results Pages (after
accommodating the PFP Ad placement described in Section 2 of this Exhibit H-1
and without repeating any Local Ad in any *** Featured Advertising Box) (such
remaining advertising positions, the “FFA Backfill Positions”), then Local shall
display PFP Ads (contained within Search Results provided by Idearc as a result
of such Local Query) in the *** Featured Advertising Box (of each Local Results
Page of the

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



    Local.com Web Site resulting from such Local Query) in an amount necessary
to fill all FFA Backfill Positions (unless there are not enough PFP Ads
contained within Search Results provided by Idearc as a result of such Local
Query to fill all FFA Backfill Positions, in which case Local shall display the
number of such PFP Ads remaining (after accommodating the PFP placement
described in Section 2 of this Exhibit H-1) in the *** Featured Advertising Box
(of each Local Results Page of the Local.com Web Site resulting from such Local
Query), and Local may display Local Ads and advertisements or content from a
third party in the remaining FFA Backfill Positions (after accommodating, and
below, the PFP Ads that Local is obligated to display under this Section 3 of
this Exhibit H-1) in the *** Featured Advertising Box (of each Local Results
Page of the Local.com Web Site resulting from such Local Query)) (the
advertising positions in which Local is obligated to display a PFP Ad in
accordance with the provisions of this Section 3 of this Exhibit H-1, each an
“Exclusive PFP Backfill Position”, and collectively, the “Exclusive PFP Backfill
Positions”).

4.   In addition, Local may, at Local’s option, display PFP Ads (contained
within Search Results provided by Idearc as a result of such Local Query) only
in such additional position(s) (on Local Results Pages of the Local.com Web Site
resulting from such Local Query), if any, as Idearc may approve in writing and
in advance, in its sole discretion from time to time during the Term of this
Agreement. Notwithstanding anything to the contrary, except with respect to
Local’s obligations under Sections 1, 2 and 3 of this Exhibit H-1, in no event
shall Local display any PFP Ad at any position on any Local Results Page of the
Local.com Web Site without the prior written approval of Idearc.

5.   Notwithstanding anything to the contrary, with respect to each Local
Results Page of the Local.com Web Site resulting from such Local Query, Local
shall display the PFP Ads (contained within Search Results provided by Idearc as
a result of such Local Query) in the order, format and manner provided by Idearc
(i.e., with respect to the order of placement on each Local Results Page of the
Local.com Web Site resulting from such Local Query, even if the PFP Ads are
displayed along with search results from sources other than the PFP Service,
Local shall ensure that the *** PFP Ad on such Local Results Page is the *** PFP
Ad provided by Idearc in response to the Local Query generating such Local
Results Page (although not necessarily the *** advertisement appearing on such
Local Results Page) and that the *** PFP Ad (if any) on such Local Results Page
is the *** PFP Ad provided by Idearc in response to the Local Query generating
such Local Results Page (although not necessarily the *** advertisement
appearing on such Local Results Page), etc., regardless of whether or not any of
the PFP Ads that are displayed are displayed in a featured advertising box or
otherwise) or as otherwise reasonably requested by Idearc.

6.   Notwithstanding anything to the contrary, with respect to each Local Query
initiated through a Search Form on the Local.com Web Site or through a Search
Engine, Local shall not display any PFP Ad contained within Search Results
resulting from such Local Query on any single resulting Local Results Page more
than one time, without the prior written consent of Idearc.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



Schedule 5
Exhibit H-2
LC Web Sites — Results Page Display Rules
With respect to each Local Query initiated through a Local Hosted Search Form on
the PG Local-Owned Web Site or through a Local Hosted Search Form on an LC
Co-Branded Site or through an LC TP Search Form, at Local’s option, Local may
display *** of the PFP Ads (contained within Search Results provided by Idearc
as a result of such Local Query) only in such additional position(s) (on the
Local Results Pages of the applicable Local Web Site, as specified in
Section 3(f)(i)(2) of this Agreement), if any, as Idearc may approve in writing
and in advance, in its sole discretion from time to time during the Term of this
Agreement, in the order, format and manner provided by Idearc (i.e., with
respect to the order of placement on each such Local Results Page, if Local
displays *** PFP Ads on such Local Results Page, even if the PFP Ads are
displayed along with search results from sources other than the PFP Service,
Local shall ensure that the *** PFP Ad on such Local Results Page is the *** PFP
Ad provided by Idearc in response to the Local Query generating such Local
Results Page (although not necessarily the *** advertisement appearing on such
Local Results Page) and that the *** PFP Ad (if any) on such Local Results Page
is the *** PFP Ad provided by Idearc in response to the Local Query generating
such Local Results Page (although not necessarily the *** advertisement
appearing on such Local Results Page), etc., regardless of whether or not any of
the PFP Ads that are displayed are displayed in a featured advertising box or
otherwise) or as otherwise reasonably requested by Idearc.
Notwithstanding anything to the contrary, in no event shall Local display any
PFP Ad at any position on any Local Results Page resulting from any Local Query
initiated through a Local Hosted Search Form on the PG Local-Owned Web Site or
through a Local Hosted Search Form on an LC Co-Branded Site or through an LC TP
Search Form without the prior written approval of Idearc.
Notwithstanding anything to the contrary, with respect to each Local Query
initiated through a Local Hosted Search Form on the PG Local-Owned Web Site or
through a Local Hosted Search Form on an LC Co-Branded Site or through an LC TP
Search Form, Local shall not display any PFP Ad contained within Search Results
resulting from such Local Query on any single resulting Local Results Page more
than one time, without the prior written consent of Idearc.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 